* Corpus Juris-Cyc References: Equity, 21CJ, p. 652, n. 14. On power of court to enter judgment nunc pro tunc, see 15 R.C.L. 622; 3 R.C.L. Supp. 477; 5 R.C.L. Supp. 844; 6 R.C.L. Supp. 925,
Appellee filed the bill in this case in the chancery court of Harrison county against appellants to confirm appellee's tax title to a lot in the city of Biloxi. There was a trial on bill, answer, and proofs, resulting in a final decree in favor of appellee. From that decree appellants prosecute this appeal. *Page 352 
The cause was tried at the September, 1926, term of the chancery court. A decree was signed by the chancellor dismissing appellee's bill, but, for some reason, the decree was not entered at that term by the clerk upon the minutes of the court. Having discovered this fact, appellants, at the next term of the court, made a motion that the decree be entered upon the minutes nuncpro tunc. This motion was overruled by the court, the chancellor stating, as the reason for his action in overruling the motion, that he had been informed that the identical question involved in this case was pending before the Supreme Court in another case, and for that reason the final decree in the case would be held up until the question was decided by the Supreme Court. Between that term of the court and the succeeding term, the Supreme Court decided the question involved contrary to the decision of the chancellor embodied in the decree not entered upon the minutes of the court. Thereupon the chancellor rendered a final decree following the decision of the Supreme Court, and therefore reversing his former decision. It is from this last decree that appellants prosecute this appeal.
As we view the record, the only question worthy of consideration is whether the chancellor erred in overruling appellants' motion to enter the first decree, signed by the chancellor, dismissing appellee's bill, which was not entered upon the minutes of the court. Griffith, in his Chancery Practice, discusses this question at section 623. We quote that section.
"Section 623. Decrees Nunc Pro Tunc. — Courts can, and of course should, make their records of orders and decrees speak the full truth; wherefore the entry of a decree nunc pro tunc is said to be always permissible where a decree was definitely ordered during term time but was omitted by the excusable inadvertence of counsel or by the fault of opposing counsel, or where it was drawn and signed but the clerk failed to enter it of record during the term, or where it was actually and definitely *Page 353 
ordered to be entered but by inadvertence of the court it was not signed. The evils that might be imported into the procedure by an unguarded exercise of the power are such, however, that its exercise is only upon the utmost caution and is confined to cases where it is absolutely necessary to the ends of justice. Indeed, some of our decisions would seem to limit the power to those cases where the evidence respecting the omitted decree appears definitely of record, although, more liberally, it has been held that where the record actually contains the data for the entry of an omitted decree the same may be entered at a subsequent term without notice. But the true rule is not so strict as to demand in all cases the exact and formal evidence mentioned. For instance, it would probably be held that such a decree may be entered on the distinct recollection of the chancellor, if the matter be very recent, and he be so clear and certain in his recollection that he cannot possibly be mistaken; or where his oral opinion and directions for the decree was dictated during term in stenographic notes of the case; or where his written opinion and directions prepared during term is found either among the court papers or among his own papers, and the decree intended and directed is thereby definitely ascertained, and in other like circumstances of a fair certainty in fact. Such a decree when entered becomes operative as between the parties andquasi-parties as of the day when it should have been entered, but as to all others, in the absence of special circumstances to the contrary, it is effective only from the date of its actual entry. There seems to be no direct authority touching the point as to whether such a decree can be entered in vacation, but it would seem to be logically sound that a decree nunc pro tunc
can be entered in vacation only in such cases as, had the decree been made in the ordinary course of procedure, it could have been so entered."
The principles laid down by the author, we think, are sound, and are supported by decisions of this court which *Page 354 
are cited in the notes. It will be observed from the quotation above that the court should exercise the utmost caution in entering decrees nunc pro tunc; that the authority to do so should not be exercised by the court, except "where it is absolutely necessary to the ends of justice." It certainly cannot be said that the entry of the first decree signed by the chancellor in this case was absolutely necessary to the ends of justice, in view of the fact that it was a decree which, under the decision of this court, he had no authority to enter — in other words, a decree squarely in the face of law.
Affirmed.